     Case 3:21-cv-01312-JLS-KSC Document 7 Filed 08/16/21 PageID.99 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   In the matter of the Complaint of                  Case No.: 21-CV-1312 JLS (KSC)
     PAUL HOGUE, as owner of a certain
12
     1990 22’ HBI motor vessel bearing                  ORDER GRANTING EX PARTE
13   Registration Number CF0432UE and                   APPLICATION FOR AN ORDER (1)
     Hull Identification Number                         APPROVING STIPULATION FOR
14
     FL5566JN, and her engines, tackle,                 VALUE AND COSTS AND LETTER
15   appurtenances, etc.                                OF UNDERTAKING; (2)
                          Plaintiff-in Limitation       DIRECTING MONITION TO ISSUE
16
                                                        AND RESTRAINING ALL SUITS;
17                                                      AND (3) DIRECTING EXECUTION
                                                        OF MONITION AND PUBLICATION
18
                                                        OF NOTICE
19
                                                        (ECF No. 4)
20
21
22         Presently before the Court is Plaintiff-in-Limitation Paul Hogue’s Ex Parte
23   Application for (1) an order approving stipulation for value and costs and letter of
24   undertaking, (2) an order directing monition to issue and restraining all suits, and (3) an
25   order directing execution of monition and publication of notice (“Appl.,” ECF No. 4).
26   Plaintiff-in-Limitation, owner of a 1990 22’ HBI motor vessel bearing Registration
27   Number CF0432UE and Hull Identification Number FL5566JN, and her engines, tackle,
28   appurtenances, etc. (the “Vessel”) filed a Complaint on July 21, 2021 (“Compl.” ECF No.

                                                    1
                                                                              21-CV-1312 JLS (KSC)
     Case 3:21-cv-01312-JLS-KSC Document 7 Filed 08/16/21 PageID.100 Page 2 of 4



 1   1). Plaintiff-in-Limitation seeks exoneration from, or limitation of, liability under the
 2   Limitation of Liability Act, 46 U.S.C. §§ 30501 et seq. (the “Act”), for all claims arising
 3   out of, resulting from, or in any way connected with a vessel accident that occurred on or
 4   about March 26, 2021 (the “Incident”) in the San Diego Bay in San Diego, California. See
 5   Compl. ¶¶ 1, 10–14.
 6         Plaintiff-in-Limitation states that his interest in the Vessel after the Incident is
 7   $15,000.00. See id. ¶ 16; see also ECF No. 4 at 3. Plaintiff-in-Limitation has filed a
 8   Stipulation for Value and Costs and the Letter of Undertaking in the amount of $15,000.00
 9   plus interest at the rate of 6% per annum on the sum and $500.00 for costs. See ECF No.
10   4-2. Additionally, Plaintiff-in-Limitation has offered a Letter of Undertaking from his
11   insurer, Foremost Insurance Company, as surety, in which Foremost consents and agrees
12   to provide security for the aforementioned sum, interest, and costs. Id. The Court finds
13   that the Stipulation for Value and Costs and the Letter of Undertaking satisfy the
14   requirements of Section 30511(b) of the Act, Supplemental Rule F(1), Local Civil Rule
15   F.1, and established admiralty jurisprudence and practice. Based on the foregoing, the
16   Court GRANTS the ex parte application.
17         IT IS HEREBY ORDERED that Plaintiff-in-Limitation’s Stipulation for Value
18   and Costs and Letter of Undertaking are approved.
19         IT IS FURTHER ORDERED that pursuant to Supplemental Rules F(4) and F(5),
20   that a monition issue out of and under the seal of this Court to all individuals and entities
21   asserting any claim with respect to which the Complaint seeks exoneration from, or
22   limitation of, liability, admonishing them to appear and answer the allegations of the
23   Complaint, and to file their claims, with the Clerk of the Court at the United States
24   Courthouse and to serve a copy thereof on the attorneys for Plaintiff-in-Limitation, Cox,
25   Wootton, Lerner, Griffin & Hansen, LLP, 12011 San Vicente Blvd., Suite 600, Los
26   Angeles, California 90049, on or before forty-five (45) days from the electronic docketing
27   of this order, or be deemed in contumacy and default.
28   ///

                                                   2
                                                                                21-CV-1312 JLS (KSC)
     Case 3:21-cv-01312-JLS-KSC Document 7 Filed 08/16/21 PageID.101 Page 3 of 4



 1         IT IS FURTHER ORDERED, pursuant to Section 30511(c) of the Act and
 2   Supplemental Rule F(3), that the commencement and further prosecution of any claims,
 3   actions, or proceedings against Plaintiff-in-Limitation Paul Hogue or his property related
 4   to the claims with respect to which the Complaint seeks exoneration from, or limitation of
 5   liability, are stayed and restrained until the hearing and final determination of this
 6   proceeding.
 7         IT IS FURTHER ORDERED that Plaintiff-in-Limitation, pursuant to
 8   Supplemental Rules F(4) and F(5), notify and admonish all individuals and entities
 9   asserting claims with respect to which the Complaint seeks exoneration from, or limitation
10   of, liability to appear and answer the allegations of the Complaint, and to file their claims,
11   with the Clerk of the Court, on or before forty-five (45) days from the electronic docketing
12   of this order, or be deemed in contumacy and default.
13         IT IS FURTHER ORDERED that Plaintiff-in-Limitation must, pursuant to
14   Supplemental Rule F(4) and Civil Local Rule 83.7, publish, or cause to be published, in
15   the San Diego Union Tribune, a notice substantially in the form as the Notice of Complaint
16   in Admiralty for Exoneration from, or Limitation of, Liability and including the date fixed
17   above for the filing of claims and answers once in each week for four (4) successive weeks
18   prior to said date.
19         IT IS FURTHER ORDERED that Plaintiff-in-Limitation must, pursuant to Rule
20   F(4) of the Supplemental Rules and not later than the date of the second publication, mail
21   the aforementioned notice to every individual and entity known to be asserting claims with
22   respect to which the Complaint seeks exoneration from, or limitation of, liability.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   3
                                                                                21-CV-1312 JLS (KSC)
     Case 3:21-cv-01312-JLS-KSC Document 7 Filed 08/16/21 PageID.102 Page 4 of 4



 1         IT IS FURTHER ORDERED that the publication and mailing of the notice as
 2   ordered herein shall constitute due notice to all individuals and entities asserting claims
 3   with respect to which the Complaint seeks exoneration from, or limitation of, liability.
 4         IT IS SO ORDERED.
 5   Dated: August 16, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                               21-CV-1312 JLS (KSC)
